UNITED STATES DISTRICT COURT                                   EASTERN DISTRICT OF TEXAS



MICHAEL DAVID STUNTZ, ET AL.,                       §
         Plaintiffs,                                §
                                                    §
versus                                              § CASE NO. 1:14-CV-00173-MAC
                                                    §
ASHLAND ELASTOMERS, LLC, ET AL.,                    §
         Defendants.                                §



     ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO REPORT AND
 RECOMMENDATION GRANTING DEFENDANT LION’S MOTION FOR PARTIAL
   SUMMARY JUDGMENT ON PLAINTIFF STUNTZ’S RETALIATION CLAIM

         This case is assigned to the Honorable Zack Hawthorn, United States Magistrate Judge, for

pre-trial management. On September 21, 2018, Judge Hawthorn entered a report (Doc. No. 268)

recommending the Court grant “Defendant Lion’s Motion for Partial Summary Judgment” (Doc.

No. 216) and dismiss Plaintiff Stuntz’s retaliation claims with prejudice.

         A party who files timely, written objections to a magistrate judge’s report and

recommendation is entitled to a de novo determination of those findings or recommendations to

which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3).

“Parties filing objections must specifically identify those findings [to which they object].

Frivolous, conclusive or general objections need not be considered by the district court.” Nettles

v. Wainwright, 677 F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).

         Stuntz raises three objections to Judge Hawthorn’s report, but these objections are largely

a restatement of his arguments in his response and sur-reply to Lion’s Motion for Partial Summary
Judgment. See Doc. Nos. 226-1, 234. After considering Stuntz’s objections, the court finds they

are without merit and that Judge Hawthorn’s findings and conclusions are correct.

       It is, therefore, ORDERED that the magistrate judge’s “Report and Recommendation”

(Doc. No. 268) is ADOPTED, Defendant Lion’s Motion for Partial Summary Judgment (Doc.

No. 216) is GRANTED, and Plaintiff Stuntz’s individual retaliation claim under the Fair Labor

Standards Act against Lion Elastomers is DISMISSED with prejudice.


        Signed this date
        Oct 17, 2018




                                             2 of 2
